Case 1:20-cv-02101-NRN Document1-1 Filed 07/17/20 USDC Colorado Page 1 of 40

Reecited ‘ r
CCH FILEOIN DENVER
Goikon Senn et, ©

DENVER, CULO” i
COP Y-F eam

Denver

1437 borinock fee ean M20APR 10 PH 3:33
| CO 80202

 

 

In the Case of:

Plaintiff/Petitioner: Tonya McDaniel,

v.

Defendant/Respondent: Colorado Coalition for the
Homeless “Champa Dental Clinic," Dr Carol Rykiel,

Dr. Russell Poole FOR COURT USE

()
Filing Party Name: Tonya McDaniel —e0cvi9z

14270 E 104th Ave Unit 1-212 Mailbox# 72

 

Case Number:
Commerce City, Colorado 80022

720-244-1240 Courtroom:
mommat2real@gmail.com

 

 

 

 

Complaint

 

Jury Demand
a :
(select Option 1 or Option 2)

I am requesting a Jury of six people to decide my Claims for Relief.

OR
Option 2: I would like a Judge to decide all Claims for Relief.

Complaint and Information
Case 1:20-cv-02101-NRN .Document 1-1 Filed 07/17/20 USDC Colorado Page 2 of 40

Jurisdiction
1. Plaintiff Tonya McDaniel is a resident of Adams County, Denver Colorado. At the

time of the incident, the plaintiff was a resident of Denver County, Denver Colorado.

2. Defendant Colorado Coalition for the Homeless Champa Dental is a county

dental facility located in Denver County, Denver Colorado.

3. Defendant Dr. Russel Pooles worked in Denver County 2111 Champa St,
Denver, CO 80205, Defendant Carol Rykiel worked is Denver County at 2111 Champa
St, Denver, CO 80205.

Facts

Parties to the Case:

4. Plaintiff: Tonya McDaniel 14270 E 104th Ave Commerce City, Colorado 80022,
720-244-1240, mommat2real@gmail.com.

5. Defendant The Colorado Coalition for the Homeless Champa Dental is a not for profit
organization registered currently doing business at 2130 Stout St, Denver, CO 80205.

6. Defendant Dr. Russel Pooles currently works at 2130 Stout St, Denver, CO 80205.

7. Defendant Dr. Carol Rykiel currently works at 2130 Stout St, Denver, CO 80205.

Complaint and Information
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 3 of 40

Events:

F In 2015 the plaintiff visited the Champa Street dental clinic for routine dental
services such as a root canal, crown lengthening, and oral cleaning.

2. As a result of these appointments, the plaintiffs have suffered damage that was
endured during these procedures and as a result of the malpractice, the dental situation
has worsened over time.

3. The plaintiff had a total of three appointments with Dr. Russel Poole 9-22-15,
10-5-15, 10-29-15.

4. Dr. Russel was prepping the plaintiff for a root canal procedure to have taken
place. However, during the scheduled appointment on 10-5-15, Dr. Poole was in a
hurry to catch a train that day.

3 Already working with a short scheduled block of time to complete the procedure
Dr. Poole was expected to perform a successful root canal in the old facility building
transitioning to the new facility building. Due to the transitioning process of the dental
offices at the time, not all the proper equipment was in place at the facility to perform
the procedure properly, such as the proper tools, instruments, supplies, etc. Due to
these conditions during the root canal, a drill bit was broken off, fell off and lost deep
in the gum line of the patient with Dr. Poole unable to retrieve it.

6. The plaintiff was then told by Dr. Poole “this happens often” and “not to be
worried” and “the drill was sterile and should cause no future damage to the tooth or
the surrounding teeth and that this was a ‘common issue”. Plaintiff was also told by
Dr. Poole “if issues did persist the plaintiff would have to see a specialist at the full
cost of the plaintiff but no damage should take place from the drill bit”. The plaintiff
took Dr. Poole’s word at face value and didn’t follow up with the Champa Dental

Complaint and Information
Case 1:20-cv-02101-NRN. Document 1-1 Filed 07/17/20 USDC Colorado Page 4 of 40

clinic on this issue until three years later in November of 2018 when pain and
swelling began as my tooth decayed from the gum line.

7. From November 2018 to the present date representatives at Champa Dental have
been less than forthcoming with information to allow the plaintiff to receive the dental
care she needs to prevent infection and to replace the damaged teeth.

8. Champa Dental refuses to access or make an insurance claim to rectify the
negligence exhibited.

9. Champa Dental has also since refused to take responsibility for any damage that
has taken place from the drill bit tooth and neighboring teeth.

10. Since the plaintiff has been in contact with the Champa Dental representative in
2018 to the present date they have denied all access to the Dental Insurance to make a
claim to replace the teeth that incurred damage at no fault of the plaintiff and no cost
to the plaintiff.

11. The plaintiff has been accused by Champa Dental of embellishing the damage
done to receive “free dental procedures on already damaged teeth”. Before the drill
was dropped in the tooth was able to be saved, now the tooth with the drill bit must be
pulled as well as a neighboring tooth due to spreading infection.

12. On 11-19-15 the plaintiff went to Champa Dental for a regular deep cleaning.
During the appointment, Dr. Carol Rykiel inquired of my nationality (Hebrew) into
which she replied “isn’t that a religion?”, into which I replied “no” and proceeded to
explain the difference.

13. Dr. Rykiel then proceeded to start to re clean the side of my mouth that was
cleaned previously. As the doctor began to prep to re-clean that side I stated that side
was cleaned already and I was there for the opposite side. Dr. Rykiel then stated she

preferred to re-clean my entire mouth that same day.

Complaint and Information
Case 1:20-cv-02101-NRN Document1-1 Filed 07/17/20 USDC Colorado Page 5 of 40

14. | The appointment continued as Dr. Rykiel gave multiple injections to the plaintiff
to begin the cleaning process. However, the Doctor gave an overwhelming amount of
injections, more than usual for a simple cleaning.

15. During the procedure, Dr. Rykiel inquired about a gold-capped tooth in the bottom
back of my mouth and complimented the tooth as she was cleaning it. However,
during the cleaning of the tooth, the sharp instrument was negligently dug underneath
the plaintiff's gum line and split from the bottom by the sharp object. The fracture is
from the base of the gold crown underneath the gums. Having been numbed at the
time the plaintiff still felt the gradual pull and force of the sharp object and began to
bleed but thought this behavior was normal.

16. The plaintiff at this time did not recognize at all the severity of what had just
taken place or the extent of the damage. Years pass and the tooth looks and feels
normal until getting X-rays to see the damage to the tooth with the drill bit. It was
discovered that a hairline fracture crack was made at the bottom of the tooth
undemeath the gum line and bacteria has formed and an infection has ensued eating

away at the remaining healthy bone of the jawline.

Claims for Relief

17. Plaintiff is entitled to recover damages from Defendants jointly and each of them
based on the theories of liability hereinafter enumerated in Counts I and II, and under
such other theories of liability as may be appropriate based upon the facts as alleged

herein or as revealed during discovery.

COUNT I — Negligence

Complaint and Information
. Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 6 of 40

(against Defendant Dr. Poole)

The plaintiff incorporates the allegations and comments heretofore made in paragraphs 1—

11 as if fully re-written.

18. Defendant Dr. Russell Poole had a duty to Ms. McDaniel to use the due care of a

surgical specialist in performing the root canal.

19. Defendant Dr. Poole breached such duty by either failing to have the proper
equipment available to perform the root canal properly, failing to provide full
concentration due to personal scheduling issues, or failing to provide accurate fallow up

care and dental advice regarding a drill bit lost in the gums.

20. The foregoing acts and omissions of Defendant Dr. Poole were acts and omissions
constituting conduct below the standards of the medical profession in Defendant Dr.
Poole’s community and individually collectively resulted in direct harm of Ms. McDaniel
including severe pain, loss of sleep, poor eating habits, stress, infection, and future

extensive dental procedures such as multiple extractions and implants as a result.

21. Asaproximate result of Defendant Dr. Poole’s conduct alleged herein, Plaintiff

Tonya McDaniel has been damaged in an amount the Plaintiff will prove at trial.

COUNT II — Negligence
(against Defendant Carol Rykiel)

Complaint and Information
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 7 of 40

The plaintiff incorporates the allegations and comments heretofore made in paragraphs

11-16 as if fully re-written.

22. Defendant Carol Rykiel owed a duty of care to patient Ms. McDaniel.

23. Defendant Carol Rykiel breached such duty when she failed to perform according

to the accepted standards for dental professionals.

24. Defendant Carol Rykiel’s breach of duty was the cause in fact of the new
infection that has spread to the bone underneath the gum line of an already capped tooth

during routine cleaning.

25. Asa proximate result of Defendant Caro! Rykiel's conduct alleged herein, Plaintiff

Tonya McDaniel has been damaged in an amount the Plaintiff will prove at trial.

Compiaint and Information
. Case 1:20-cv-02101-NRN Document1-1 Filed 07/17/20 USDC Colorado Page 8 of 40

‘ *

WHEREFORE, the plaintiff requests that the Court enter judgment in favor of the

plaintiff and against defendants and each of them as follow relief requested

1 For general and special damages in an amount that Plaintiff will prove.

2 For Plaintiff's reasonuble costs incurred herein.

3 For such other and further relief as to the court seems just on premises.

4. For full coverage of all cost of procedure to correct the malpractice damage

caused by the defendants.

DATED this 10th day of April 2020.

Respectfully submitted,

I

Signature:

\N

Print Name: _Tonya McDaniel [ YOA: Me {5 / ele

7

Complaint and Information
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 9 of 40

Certificate of Service

I certify that on (date 04 /10/2020) an original (Complaint) was filed with the court and a

copy, along with any attachments, was sent to the following parties:

Counsel (Or party if without counsel): O By Mail OR On Person O Sheriff Department

Colorado Coalition for the Homeless “Champa Dental Clinic," 2130 Stout St, Denver,
CO 80205.

Dr. Carol Rykiel work place located at 2130 Stout St, Denver, CO 80205.

Dr. Russell Poole work place located at 2130 Stout St, Denver, CO 80205.

Le

Print Name:

4] ) WA Ms bate

Complaint and Information
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 10 of 40

Ex |

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 11 of 40

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 12 of 40

 

OL0z/eb/e

 

ex

Wd 27:8S:€ OL0Z/8L/e :payeaiD ‘Kw obe BH8S
30s ET 200

OSLO6) Gi wUsHed

jalueg ow eAuOL 3yueHeY

OLOZIBL/E

 

 

 

Wd 02:2S-% 0202/9/2

Opesojosg jo Ajisusaiun
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 13 of 40

 

OLOZ/SL/E

 

ex-4

Wd ZP:8S:€ OLOZ/et/e :PayeaD ‘XW obe jaaS
; 4 xeS :goq
: 0 aned

Jalueg oy BAU) 3yuaNHeg

 

OLOz/SL/E

 

 

 

 

Wd ¥S:bS:7 0202/9/2

Opesojon jo Ayisuaaiuy)
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 14 of 40

$10Z/6Z/0} :uo usye} abe
‘auoud
yeens edweyy Jepiaqdid

Bx -S

RR <<: JUSHEd
JOPUSS) JUSHEd

:Q| WUSHEd
jEIUBQOI| BAUOL een JUSRed

 

BO... --

 

OZ77-€67 EOE -BUOUd
S0Z08 OO ‘Jeaueq
IS INOIS OLZ
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 15 of 40

Colorado Coalition.for the “1omeless Visix Imaging
2130 Stout St

Denver, CO 80205

Phone: 303 293-2220

 

 

Patient Name: Tonya McDaniel Provider: Stout Street
Patient ID: Phone:

Patient Gender: Female Image taken on: 9/8/2015
Patient DOB iii’
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 16 of 40
VUooraago Voanuon.ror tine -“omeless vISIX Imaging

2130 Stout St
Denver, CO 80205
Phone: 303 293-2220

 

 

Patient Name: Tonya McDaniel Provider: Champa Street
Patient ID: Phone:

Patient Gender. Image taken on: 10/5/2015
Patient DOB:
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 17 of 40

(-** 20
my © AR ci li. - Poul We hoenirs - pow chore
objet, Yanked kh Claw @nt 04,
(QD oct canal - Auill wit war Wotked oY
W Teedt .
Gee cubist
Clam ot 15 Srmatlrinn, on be beoke 7

Con fr the morth -wheberra F Lows ri We Cfpheag
— wet [ewer ltt
Pour? Scheek. - aro ay (HHO

—
nO hat

(QghLo + send. Apeiawne KS, moa bu emard

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 18 of 40
PROVIDER:

ET 584205 09/08/15 COLORADO

MRN 114138 COALITION
McDaniel, Tonya r Dwyer, DDS, Daniel FOR THE
DentgQ uest B293165 Honieless ene

Ne ®
em)

NO SHOW POLICY

Due to:limited space for patients in the CCH Dental Program all patients must understand the no sho\
policy.

4 mised “No Show” appointments in one calendar year will result in TERMINATION in the CCH
Dental:Clinic Program for a full year. Patients must wait one full year and Re-Enroll thru our Open
Enrollment before receiving services at the Dental Clinic after termination.

A 24 hour advance notice is needed to fill in a cancelled appointment.

Due to:limited time for appointment a 5 minute grace time will be allowed. Late more than 5 minute
will be.counted as a no show and appointment will be rescheduled if eligible.

What is a “No Show”?
e Not showing up
e Late more than 5 minutes for appointment without approval from Dental Staff.
¢ Not giving a 24 hour advance notice prior to cancelled appointment

I agree‘and will adhere to the CCH No Show Policy

Sy ule Mos /—~ Leap hice!

 

 

 

 

a (Sifnature)
ee = ey _.
-_ “)
GX - 73 b- E
(Date) o (Dental Staff Signature)

ex
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 19 of 40

 

MRN: DOB
LAST NAME:
| PROVIDER: a
COLORADO —
COALITION
Homeless,

Hog sue

WK
Y,
I hereby authorize and direct the dentists at the Colorado Coalition for the Homeless and/or dental auxiliaries of their choice, to perform the
llowing dental treatment or oral surgery procedure(s), including the use of any necessary or advisable local anesthesia, radiographs (x-rays),
diagnostic, aids

A. Preventative hygiene treatment, (prophylaxis) and the application of topical fluoride.

B. Application of plastic “sealants” to the grooves of the teeth.

C. Treatment of diseased or injured teeth with dental restoration (fillings and/or crowns).

D. Replacement of missing teeth with dental prostheses, (partial dentures, full dentures).

E. Removal (extraction) of one or more teeth.
F. Treatment of diseased or injured oral tissues (hard and/or soft).

Consent to Perform Dentistry

| understand that there are risks involved in this treatment and hereby acknowledge that these risks will be explained to me, that | will have
| opportunity to ask questions regarding the treatment and the risks, and that | fully understand the same.

| will be advised that the success of the dental treatment to be provided will require that the patient and/or parents of the patient follow post-
yerative and post-care instructions of the dentist/s. 1 agree that the success of the treatment requires that all post-operative and the post-care
structions be followed and that the regular office visits as scheduled by my dentist and his/her auxiliaries must be maintained.

| recognize that during the course of treatment unforeseen circumstances may necessitate additional or different procedures from those
scussed. | therefore authorize and request the performance of any additional procedures that are deemed necessary or desirable to oral health
id well being, in the professional judgment of the dentist.
i

There are: possible risks and complications associated with the administration of local anesthesia and drugs. The most common of these are
velling, bleeding, pain, nausea, vomiting, bruising, tingling and the numbness of the lips, cheek biting resulting in ulceration and infection of
e mucosa. | also understand that there are very rare potential risks such as unfavorable reactions to medications in respiratory and
diovascular collapse (stopping of breathing and heart function) and lack of oxygen to the brain that could result in coma death. | understand
id have been informed of the above risks and complications.

| agree tothe use of local anesthesia. 1 understand and have been informed of the above risks and complications.

| also authorize the doctor/s to use photographs, radiographs, other diagnostic materials and treatment records for the purpose of teaching,
search, and scientific publications.

I am aware and give consent to be treated by a student dentist.

| hereby state that I have read and understand this consent, and that all questions about the procedures will be answered in a satisfactory
anner; and | understand that | have the right to be provided answers to questions which may arise during and after the course of my treatment.

. | further:understand that this consent will remain in effect until such time that 1 decide to terminate it.

nif Ws Dre | G- 9-57

 

 

 

 

tient Nafe ; Date
: be LE | b~
fient Signature Witness

ex -/0

Last updated July 2015
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 20 of 40

Dental Procedures

Date: 2 &| iS a =Cloda Teresa Me Dente
BPs" page 2™ Pulse: — | B.G:

Ci ficalth History Reviewed: Changes? No / Yes
CC/Pain: Port Ua
Findings: ier 1S. Fils isshe

Diagnosis/Options: Exel cad ui. Sete hashinz: srelicetin
Ub B £4. Cn THOM tt tan mothe Bat
(cr bot '

 
 

 

 

TX: Emergency O Oral Surgery O Restorative UO Endodontic C Re-Eval
Code/Tooth #/Surface(s) Dd j4O Doy223
Code/Tooth #/Surface(s)

 

Digital Radiographs: OPAN / OBitewings x /OPAx |

WP re-procedural rinse w/ Peridex

O Anesthetic Given: O Topical (20% benzocaine)/ OLidocaine 2% HCI (1.7mL w/1:100k epi) x__
OSeptocaine 4% HCI (1.7mL w/ 1:100k epi) x__/ OCarbocaine 3% (1 .7mL w/o epi) x
Location of Injection: O IA/L/LB O PSA OMSA OASA O Mental O Palatal O Inf: _

O Consent(s) Signed Irrigation w/Saline Curettage 0 Chromic Suture x

C Post-Op Instructions given (verbal/written) 0 Gauze pack placed for hemostasis

O Ace pack given UO Patient released in stable condition

Notes:. Ut Des B ul ¢é (aro lo thn Onl seu thy 6,
tC wendy . Ula ty leap -fein Tue? bw
Wt Cowl dy UT and due be fo 1
ALa~6 Qa ni f= tzu stp k Ce  ghidtinhrre

 

Prescriptions:

 

  
  

 

 

ET 584205 09/08/15 SSC Dental
Next Visit: ET S6A205
McDaniel, Tonya F Dwyer, DDS, Danie!

B293165

Signature DDS/Student: Siam DentaQuest ex
7 =|

Created on 6/15/2015 for CCH use onhé~

 

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 21 of 40

| Dental Exam
Date: o | ey lis DOB/TO: TE on. Jon Yr Mel ny €. |
BP: 1‘ | 90/84) ou Pulse: (¢ J a (Pedo):
[Mealth History Reviewed? No /Wes_ Geo 8: alte

ee
copain, NJ Left
Ae ce tty gery telitsat

 

Findings/IOE/EOE/OCS: NEG POS:___Smw hat teen — gear WG,

 

 

‘Caries charted: Y / N ‘Apical pathologies: Y / N Location

‘Sinus Tract: Y / N Location ‘Mobility: Y / N Location
OErosion OAbfraction OdAttrition OCrossbite Location
‘Periodontal Status: -Inflammation OMild OMod CiSevere ‘Bone Loss: OMild OMod LSevere
Plaque: CIMild C1Mod OSevere :Calculus: Mild OMod OSevere ‘Stain: OMild (Mod CSevere
‘Homecare: OGood OFair OPoor Referral: Y / N

Diagnosis/Options/Notes: AX om Jang hac getter Pato wer,

eta Kes Le Phvyt Fh ‘on pv opin Joh, tgs aay: Ms
be gelee te get on Ranga pete prridntah @

 

 

 

 

TX: fAAgutt Exam (01 PediatricExam (UO) Periodic Exam Tx Plan: See Odontogram

Digital Radiographs: OPAN OFMX OBitewingsx_ = OPAx
Prescriptions: CO eee Setny ( 2! Coguls. )

Next Visit: (Lor AG

 

 

 

 

 

 

 

 

 

Signature DDS/Student/Hygienist: f.kO a Pek Dns Created on 6/15/2015 for CCH use only
ET 589849 09/22/15 Champa Dental
MRN 114138 Fs
McDaniel, Tonya F Poole, DMD, Russell
DentaQuest = B293165 a j

SS

Yyv
EB

————

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 22 of 40

Dental Procedures

Date: i@/S/ i DOB/TO: Name: if ay MéeNurvet
4 | Fi

BP: 1° | f Me L 2" Pulse: B.G:

 

bf Health History Reviewed: Changes‘{No)/ Yes

 

CCPPain: Cot, Heaton Ror AS.
Findings: Cews, psi gute, “oenea’ pot.

Diagnosis/Options: PAY ee wnt Crgtece Pens H hans, | kh ons Po*ow freazt pte prt? Sy fe 4
perlewtind. OT on Aten Ane: Ps Hike fun Eu.

q

TX: OEmergency OOralSurgery Restorative fl Endodontic C1) Re-Eval
Code/Tooth #/Surface(s) $3330 f BY
Code/Tooth #/Surface(s) __ yx45° ZG

Digital Radiographs: OPAN / OBitewings x (BPAx_S

 

( Pre-procedural rinse w/ Peridex
of Anesthetic Given: Topical (20% benzocaine)/ Lidocaine 2% HCI (1.7mL w/1:100k epi) x.
@Septocaine 4% HCI (1.7mL w/ 1:100k epi) x_!-”__ )5 | OCarbocaine 3% (1.7mL w/o epi) x

WSacent

Location of Injection: GJA/LILB OPSA OMSA O ASA O Mental O Palatal Ch Inf: edenme
Td. Consent(s) Signed 1 Irrigation w/ Saline 1 Curettage O Chromic Suture x
C1 ‘Post-Op Instructions given (verbal/written) 0 Gauze pack placed for hemostasis

O ‘Tee pack given ot Patient released in stable condition

Notes: fhe. den peed” 5 erro Riel J etna, Eeeuney Datel cot - Kgl cee act |
WL ~ i ne Sr - 2m A/D DGmn hos Affurst ruff sad Cant Sauna,
dt odias, “SL Dkperetid se Bvteh teed dui He fovea CaS ahaa KX fereacd
gatsKenk df f-sapeoes be hos, Prpeaat Goats gd fc - “pat tenn PR nsfond ae non
somata ies Seek a po OF eh lapel. 95 Fhe Ah A hixatos geseg et

EM, AD eke Cemtgerde leat fer Kradil - re er | - FMEA
Prescriptions: “$7 ke “f- O wb nhac ached, Cs

 

 

 

 

 

Champa Dental
Next Visit: CorepraP raise cries ET 594392 40/05/15
MRN 114138 sal
; ; F Poole, DMD, Rus
Signature DDS/Student: (L 2e C Pali fais McDaniel, Tonya a
# . DentaQuest

 

 

| Created on 6/15/2015 for CCH use only ox]

 

 
Dental Exam

Name: NM aatel. Ore
~ it

Pulse: TA Weight (Pedo):

  
   

Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 23 of 40

tel? qV\
e: DOB/TO:
Bp: 1% (7% U 75 ox

Health nee: Reviewed? No Yes)
COfPain; re jpttes, Pate Ji Bo ect He

 

 

 

Findings/IOE/EOE/OCS{NEG POS: “L.0-f. — tor Lo Eg: E, - bat LZ Bed
Peicns Ptr — fen cen, HDi Go) #31 (ne) ¢ A174 ) | Cts Meads

mA DC) wee AL Ake LE
‘Cariés charted: wy N ‘Apical pathologies: Y / (Q) Location
‘Sinus Tract: Y 1(N) Location ‘Mobility: Y / (%) Location
OErosion OAbfraction OdAttrition OCrossbite Location
‘Periodontal Status: - Inflammation KIMild [Mod DSevere Bone Loss: OIMild §aMod OSevere
* Plaque: pila CiMod OSevere :Calculus: OMild iMod CiSevere Stain: CIMild iMod OCSevere

 

‘Homecare: OGood OFair {Poor Referral: Y /(N)

 

Diagnosis/Options/Notes: 2 ore Crom, NEE IG, Fy te pe CA
Bie BI 3¢- J Aon fetreaacta taal ofr BR ffrvenatins @

a

 

 

 

TX: KL Adult Exam O PediatricExam [1 PeriodicExam Tx Plan: See Odontogram
Digital] Radiographs: O PAN yAEMX O Bitewings x O PAx

Prescriptions:

 

Next Visit: ¢ Romy Pe ae

Signature DDS/Student/Hygienist: [fun C pe ads
ET: 601797 10/29/15 ntal
MRN 114138 Pe ms

i Russell
McDaniel, Tonya F Poole, DMD, 7
DentaQuest B293165 e IY

 

Created on 6/15/2015 for CCH use only

 

 

 

 

 

 

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 24 of 40

Dental Hygiene Procedures

Date: 1} - | 1° '5 popTo: A Name: “PON a. jVi @ DC

HH: he ( Li DM Ext - BP: 1" ies) S i oa Pulse: ? ?

 

 

Allergies: fli} 12 (1071117 CC/Pain:

 

 

OCS/IOE/EOE/TMJ Xl
FMP _, Dry Mouth: Y N Blood Glucose: in office home
Uses: ®Toothbrush x Daily "Floss x Daily/Weekly ™Proxybrush/toothpick: = Waterpik:

OH Status: Homecare: Good Fair Poor Improved Tissue color:

 

Plaque: Light (MOD D.Heavy Generalized Localized Attached tissue:

Calculus: Light MOD eavy ~ Gfawrlized Pocalized None Va ane Life el WSs
—- f [ne eae

Stain: | Light MOD Heavy Generalized Localized None Wee MESS [- ~

TEermer6us, bY Ee wy

Bleeding: Light MOD Heavy Generalized Localized None {? Xl ¢

Perio Status: Class J (gingivitis) Clas “X%\ _ Class _X Class IV

Inflammation: None Slight Moderate Severe Bulbous Localized Generalized

TX: Presented forTX: 2/0 Li — Pre-procedural rinse w/ Peridex or other? O

CompPerio Adult Prophy Child Prophy PerioMaint’ ‘SRP ) UL LL LR (OR ,FL2 Gross Debridement
Sealants ; ; ; HandScale Ultrasonic Polish ProphyJet Monoject Floss
ReEval FMX Panorex Bitewings x Periapical___—x_~—— Client tolerated procedure well? O
Cetacaine/Topical___ LocalAnesthetic:___x Lidocaine 2% w/1:100k epi [6% x Septocaine 4% w/ 1:100k epi

____x Carbocaine 3% w/o epi: IA/ (PS A

 

(ASA KSA *)Mental Profound Numbness/No adverse reactionO

OHI: CB Blectric Rloss- Proxybrush SensitiveTP SaltWater Super Floss/Threaders POI
RX: Peridex: RX: Fluoride Referral to Periodontist:

Notes: Pr. ola lune , en Cardo fably «. tt Abe fa fy “asl
euye Flielé éybe-'WMa 4 few Ray See,

 

 

 

 

 

 

 

 

Hygiene: Next Visit/Date: =) /-| ~ Complete Recall /Months/ Recall Card Given? O
DDS NV: CompExam Recall Exam Operative Other
AY apt ot St be et A an rf
. ‘ CLL fg POC ‘4
Signature: (tet Ht ‘4 Hee KO! ET 609221 11/19/15 Champa Dental
MRN 114138 Le
McDaniel, Tonya F Rykiel ROH, Carol
: DentaQuest B293165
Created on 6/15/2015 for CCH use only ex-

 

 

 

IG

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 25 of 40

' '

“se ws \ P

r } ff ( Pn é a
J 5 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e Pb
% = }
y =
1 oe
) * Ae
— i
ae
‘
: }
i oS t
ere
AG wi) ‘ >
' J ,
—_—_—_ YY - , = rz rr e 7
: ar CRA Ki" i ry ‘ Doms ae
n fy De ‘ ‘
, \ mt * ia << ff apy SS PS 1
id , wy, Y aes, ; ST. pe \
. Ae t / A é tat = ‘ Le .
A a : : ner J \ ! os
. . ‘ :
¢ yi < me,
> BU Ayah
+
r q . I
- Y, eae 2)
e wet . ae
‘ ; <i i: a ey)
\ ‘ ae
, 3 Ne F |
Ln i d eect
, ae 4
¢ f. < < ~ _ Oe
sh = Pree 4 |
Tax , Tin
; ‘ 4 } ver
4. rp a 4
< y : "
1. . mes
“ge 2 3 wy
i JA, fant y OVE - }
OY, thy : 2 se .
TT) : : Y
' 4 ~
° ‘
‘ f -
ree oy *
$a5s aE
: nt /
f ry

 

 

 

VAM) ‘ia AWU. Bie AMO acai 1 fo
AD wiche to sell Tio 2 Deel oil

fe ct 4 AVAL . tS A. J a NX A NW. ONE fo

 

KALI Rene erat .

NS A
, ~~

2) owas A Olen Wi a

1

>

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 26 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 27 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ex-/5

 

 

 

 

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 28 of 40

 

 

 

ygiene Procedures
pate: !Z/o/fS__ posrro: ,Name: oe Mel wate,
YA Aus SSe
HE: (pC vvturw Ahad BP: ye a By Pulse:
c A

   

Allergigs: kyon rcs \u CC/Paim: _t/

OCS/IOE/EOE/TMJ Wri

FMP éf Dry Mouth: YN >) Blood Glucose: yf in office home

Uses: ® Toothbrush x Daily "Floss ___x Daily/Weekly aProxybrush/toothpick: ____® Waterpik:

OH Status: Homecare: ~Good) Fair Poor Improved Tissue color: _,\ >. a Ven.

Plaque:: ‘ Light) MOD Heavy Generalized Localized) Attached tissue: vi v\ \

Calculus: Light MOD Heavy? Generalid Localized None Vacvek Wee sy) Kee ncretour
Stain: ° Light MOD Heavy Generalized : “ Localized) None \)

Bleeding: Light : ‘MOD? Heavy Géneralized Localized None

Perio Status: Class I (gingivitis) Class Tl, Class UI Class IV

Inflammation: None “Slight Moderate Severe Bulbous Localized__- Generalized

TX: Presented for TX: “3. \’ Pre-procedural rinse w/ Peridex or other? eo

 

CompPerio Adult Prophy Child Prophy PerioMaint( SRP: UL LL (LR’ UR FL2 Gross Debridement
Sealants , , , HandScale (Ultrasonic Polish ProphyJet Monoject Floss ~ |

 

ReEvali FMX Panorex Bitewings x Periapical x _ Client tolerated procedure well? QO~
Cetacaine/T opical ‘ LocalAnesthetic: “x Lidocaine 2% w/1:100k epi__ Septocaine 4% w/ 1:100k epi
a x Carbocaine 3% ‘w/o épi? ‘TAIL? PSA MSA ASA Mental Profound Numbness/No adverse reaction@ ~

OHI: t TB.’ Electric Floss) Proxybrush SensitiveTP SaltWater Super Floss/Threaders POI

 

 

 

 

 

 

 

RX: Peridex: RX: Fluoride Referral to Periodontist:

Notes:'-\~ \ gh é\ wht VA. Va of \ vel V\ ecreerce Wie ce \ s neh (hts VW\b y 4 Cas Pye ake’ Li

‘y VL woohoo uel fe Ae < abeS , ‘ .)

Hygiene: Next Visit/Date: Sy) (*. Ly Complete___Recall__ /Months/ Recall Card Given? O

DDS NV: CompExam Recall Exam Operative Other

Signature: \a igen (Pim win | RA8 ET 620180 12/10/15 Champa Dental

- MRN 114138 a

McDaniel, Tonya fF — OConnor RDH, Adriana
DentaQuest B293165

Created on 6/15/2015 for CCH use only

 

 

 

 

-Al
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 29 of 40

 

CONSENT FOR:

 

 

ROOT CANAL TREATMENT |
pe 1 £05 (0S ‘me: Les nm: ays edo
4. Uheretyy authorize Dr, CS AL pute ent Gi. |

 

 

dentists, staff, and employees tt treat te condition(e) deectbed

 

2. Tha procadura(e) necessary to tract the conditanis) have boen expleinad to mend | uncerstand the mature of
the procodwre(s} to be:roci baat Ven = ley OEY ;

 

| wndtonetond that those other forms of traainant aro choloss: thal
preganted tr ae.

congent to the adminleration of local anesthesia in comieclion wit the proceduve{s) refeired above, if necessary.
2 so eraland tet fo adninkdrdin of sneethnala uch Incuceg pal, Doe injury and rarely, even, death.

5, Foot canal treatment Is an kroverable prooses and fa considorod a surgical procedure. The risk inctudta, but are
nat limited to the following:
a. Diacomfort, Infection, and sweling.
bh Broken ineteuments ln the root canal which may beremoved or loft in pkaco.
@, The rant canal iroedment may fall which may require the need for redoing the rock aanat, secondary eurgical
procedures, or axtractiots.

Corapiiostiona related anesthesia ahough rate fan include pain, swelling, bruising, inisosion, nerve
FE ee ad eon reson wiih cold res bt wer hack, efroka, brain damage encdior death.
underotand raoponeliity fo have the soot canalockiooth restated unum with & orowe (oan) or otto

6. undaratand thet ne ve ny eneae te noad for redalag He rook carl of nay Wad ko preenadie Koes of tho -
tooth, We may not be able-fo provide 2 crow for tha reated toctyioe). pre SE : |
) : yE-READ Of HAD EXPLAINED TO ME ANDO FULLY UNDERSTAND THE TERMS WITHIN:

; lechuding
2, | herve boom informed of possible atomative wethds of veotmont ff ery) MES aaa

procedkins, compfcalions, consaquences, and citamaitves with the
aire the beet of my Raced, tho palo or histor

OTe ee e515
; é. Duk dma — as

 

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 30 of 40

 

CORTHON

MRN: revised 12/1/17

es amy, ;
% Provider:

 

 

 

ay

 

Authorization to Request / Release Information
Client Name: er YA WS 12 Client Date or eit A ai 4 of SSN: lz

I authorize that information may be exchanged between the following:
TO / FROM: (mark one)

y

Colorado Coalition for the Homeless ; a
Attn Program: Medical Records Name or Organization Name:
Address: 2130 Stout Street Address
City, State Zip: Denver, CO 80205 City, State Zip:
Phone Number: 303-312-9799 Phone Number:
Fax Number: 303-296-8826 Fax Number:
Email: Records@coloradocoalition.org Electronic Copy(please write email address):

tek Ye

 

 

 

Information to be released (please initial items below to be released):
Information from Medical Programs: . ,
Z Medical Provider Notes JC Imaging/X-rays ____ Consultant Reports xX Billing Records
___Lab Results ____ Immunizations Medication List _ Eye Clinic
___ AIDS/HIV Information _ Operative Reports “XDdental Records ____ Other:
Hospital Admit/Discharge Summaries ___ ER Reports

Information from Mental Healt rams:
Lab Results Progress Notes Medication History eam PlanX Diagnoses

Psychiatric Visit Notes Discharge Summary Intake & Assessment
Information from Substance Treatment Programs;

 

    
 

ge Use Progress Notes __ Substance Use Lab Results

Information from Housing/Case Management Programs:
Case Notes/Case Management Notes Other:

Time Frame Specific Dates of Service:

1 indicate the purpose of this release (check all that apply)
Continuity of Care __Insuranc Obtain Benefits
___ Legal Worker’s Compensation 3S< Referral
___ Obtain/ Maintain Housing J versonal/other

Authorization
1 understand that:
e . Due to the integrated care provided by the Colorado Coalition for the Homeless information released may .
include a diagnosis or reference to the following condition(s): behavioral health /psychiatric care; acquired
immune deficiency syndrome (AIDS) or hyman immunodeficiency virus (HIV); or.substance use disorders. a
J understand that treatment and payment may not be conditioned on signature of this form. , .
Individuals enrolled in our licensed Substance Treatment teams have their substance-specific records
protected by 42CFR Part 2. Further disclosure of this information are prohibited unless further disclosure is
expressly permitted by the written consent of whom it pertains or as otherwise permitted by 42CFR Part 2.
A general authorization for the release of medical or other information is NOT sufficient for this purpose.
® understand that I may revoke this authorization at any time (except to the extent that the action has been
taken to comply with it).
¢ If! have authorized the disclosure of my health information to someone who is not legally required to keep
it private, it may be re-disclosed and may no longer be protected by the HIPAA Privacy Rule.
Expiration

   

(not to exceed) two years from today’s date)

 
  

Date

Dans Wher

Relationship te-Patient

Q - | - 2626

+

 

Date

Cad
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 Oe oro au Page 31 of 40

Dentagl*S O24 RICE ee —

Ue. MEDICAL HISTORY ~~
NAME: : “Tra Maas pan 7S
Date of last MEDICAL heh minatian

How would you rate your overall health? Good: fe
Are you currently aon treated or have hee
For what condition/s ~ e

  
  

Name of Physician/Clinic

sin the’ last yee year by a physician? Yes No

SELPLL NYW
socres 13

 

 

jsenoelueq
ePAuO] ‘ja!lueqoW

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

Are yau taking any prescri iption medi¢ations Ne ae Resrncnes E LIST oe
ut aa - o
Have youl had a major lines or been basialaed within the last 5 peat? Yes -- NOL. 3
DESCRIBE vat tyrants eo a) ’ i a
Do you Have any drug ‘Sensitivities or allergies? Yes No
Penicillin Any Other/s: (ist y #&B
Have you used any recreational drugs within the last year? Noe ' 8 g
Do you smoke or use tobacco regularly? Yes. _No. te Do you gfink alvehaite Geverrets regularly? Yes. Now A @ 5 on
om
dO vou OR HAVE: Yau EVER HAD any ofthe following: . PLEASE MARK: Y=yes, N= no Po
HEART: | 3 ” ‘DIABETES: Y “Ms
High ar Low steed Pressure 3 d Contiolled? Y
Heart Attack X, INFECTIOUS DISEASES;
Sttoke Wed HEPATITIS: A, B, or C Y
na, | Yo} Herpes Y
Artificial Heart Valve ¥ : HIV/AIDS Yy
Rheumatic or. Scarlet Fever ivan STOs Y
y ;
Scat aie re GASTRO: INTESTINAL:
pl Heart Beat | y 3 Kidney Disease/Chronic Infections JN
ue ee aes EA eo Liver Disease/Cirrhosis y {N
eema . : Ulcers/Reflux Y IN
Arteriosclerosis Y
Congestive Heart Failure 1 ie ‘ +
; Fumors, Malignancies, Cancer
NEUROLOGICAL DISORDERS: Artificial Joints or Implants yY {N
Bellary Y ;
othe er s Migraines or Severe Headaches ¥ JN
i Auto lrimune Disorder: Y |N
BLognt DISORDERS: (List) _.
Al emia, Sickle’Cell Le Avtheits yoke
eee Hemophilia v Osteoporosis y|JN.
par be Sinus YN
ORR E Ee Skin Disease ty
: ee Y * Hearing Disorder - YPN
TB. Y Eyes: Glaucoma or Cataracts Y]N
g Sleep Apnea Y Women only:
MENTAL HEALTH CARE: Y Are you or could you be pregnant Y] N
(Diagnosis) | (Due date} :
i Taking oral contraceptives Y
Y

 

iS THERE ANY OTHER INFORMATION ae HEALTH OR HEALTH CONDITIONS THAT WE NEED TO KNOW?

(0, = pele are ae

  
 
 

  

Signature

 

 

| understand the aove information is necessary to provide me with dental care in a safe and efficient manner. thave answered all
questions to the best of my knowledge. Should further information be needed, you have my permission to ask the respective health

care provider or agency to sda Wied | will natif doctor of any change in my health or medication.
Signatute (Patient/Guardian) _£é

Date Ke Fo :5—
DOCTOR Signature Uy ee Date al DI (S 23
7 =e =.

  
 
 

 

Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 32 of 40
Printed by Yareli S(849) 02/11/202C
Colorado Coalition For The Homeless
2111 GQnampa St
Denver, 00.80205-2529
SUMIMIARY REPORT FOR Tonya McDaniel
Patient Tonya McDaniel
Dateof Birt:
Address: 14270E 104th Ave, Apt 212, Commerce Gty, G080022
Service Date Provider ‘Type Description Tooth Surface
99/08/2015 7ZZ.Dwyer,DDS,Danid Completed D0140-Oral BamLinited
19/08/2015 ZZDwyer,DDS Dania Completed —«0220-- Intraoral: Periapical First Film
9/22/2015 ZZPodle, DMD, Russell Completed D0140- Oral Exam Lirvited
10/05/2015 7ZZ_Poole, DMD, Russell Completed 16330 - Endodontic Therapy Molar (Exduding 18
Firal Restoration)
(0/05/2015 ZZ_Poole, DMD, Russell § Completed D2950 - Core Buildup, Including Any Pins 18
10/29/2015 ZZ.Podle, DMD,Russell Completed D0150- Comprehensive Oral Evaluation: NewOr
Established
10/29/2015 ZZ.Poole, DMD, Russell Completed ~==— 0210 -- Intraoral: Complete Series (Induding
Bitewings)
10/30/2015 7Z_OConnor RDH Adriana Completed —D0180- Comprehensive Periodontal Evaluation
New Or Estab
10/30/2015 7Z.OConnorRDH, Adriana Completed — D1330- Oral Hygiene Instructions
(1/19/2015 Rykiel RDH, Carol Conpleted  —D4341- Periodontal Scaling And Root Planing «=: UR
Four Or More
2/10/2015 ZZ_OConnor RDH, Adriana Completed D434 - Periodontal Scaling AndRoot Planing LR

\

AAA SOITON her Vareli C fQ1M

Four Or More
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 33 of 40

(-%° 20

“To Mebane? °
ne O dh GAlA - route Coens - pointy, chorpP

objec, vawked kha CAgunr @nt 6), place mosh

(D wrt canal - dill Gt war nwthe & ols

(hep Teo kl. .
ErOO AeCalist

Com oe age oheasllinoy ow be eoke 7

orn by whe Werrt -W Wc de ore  Lowtr reg Sn hc. Cel enge
Soper? Cnet (ewer let-

a2
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 34 of 40

 

PATIENT NAME [D1 Mc)eanie| oo i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE | TREATMENT NOTES
A + Cae in fmtable anal Garba Yelling. Chel wld her Fhe
ssh feed to talk Shad wy IM iy ne manner, ad &hy
fui tald Che Want de Teil fed Selanry rida AWA,
bw :
[kichst Brus)
ee >
k e

 

 

enh
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 35 of 40

PATIENT NAME DOB

DATE TREATMENT NOTES
(> Es,
i¢/: ese Pi } f 2 5C. le € oth frre. & Hw e. diss Pe aya) : ~ LO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ad
chk fl/
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 36 of 40

 

lame “>

 

Account Number

lover UcHanie|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; : BAe yee
bom
, an G) 22 4{sfe}l7|e] 9 ]i0la] 12 1 a3 14 is | 16
th \— {
7® wa 9 Steve aa ¢ Ch
SEP i
A “ v _ ~ b A zx
\ Vv
2) 31 30) | 29 | 28 | 27 |26| 25 | 24 |23| 22 | 21 | 20 | 19 18, | 17 TeetH-| — “) MOULD “SHADE
YO 7]. est ot hd ad ders YCk, z UPPER | LOWER | UPPER | LOWER
[> [ec [el Lateef, ed] MEDICAL ALERTS LAT.
bs: wet ofecabe. f.
POST

 

 

 

 

 

 

 

 

 

 

 

Dental History
Chief Complaint CAwReheuscue Extn ,

 

DATE OF LAST
Prophy.

 

Deis

| Visit__ ay

XRays. ars
i E Face/Neck/Giands Lune
4 Lips/Cheeks

"| Palate/Pharynx

wee
G is a; Floor of Mouth/Tongue/Frenum_—~~
| General Condition of Teeth bid f FAR
oT) Estheties f- Axe
Sensitivity C) Cold

 

 

raary of i Pe —Rty  Evplowrc.,

@ 412 (pe) 4 29Cye)

CB Crem DIS 4 eG,
“

(pric, etm \
NO beater nto]

 

 

 

 

CZ Hot C) Sweets

#51 (me)

EPL en

Abrasion Areas.

Condition of Restorations. Fak

Overhangs.

~

Open Contacts

 

_—

nn eee — Food Traps

 

 

Occlusior/Interferences_C Crags

 

T 601797: 40/29/15 Champa Dental
IRN 114138
AcDaniel, Tonya F

JentaQuest

Previous Orthodontics —

 

Poole, OMD, Russell
B293165

ox
OX

 
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 37 of 40

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAST AE —
VIDER:
PERIODONTAL CHART
NAME Leva ye Diss iere WT
iy IDATE 3 ,
S DATE 2tI\ i 2
@ DATEL} 20) 7 Sey 43 | S121 3 [SIS AES IB YES poe Sat ieaee otalfed slat | | " 1
71 2 3/4/[5 ]6]7 11 13 | 14] 15 | 16
=
OOOO 998 9 O99 BQO!
s
i 1 13

PROBE

Upper Mobility

1 2 311 2 3/1 2 3]1 2 3]1 2 3]1 2 3/1 2 341 2 3]1 2 3}1 2 3]1 2 3412 123)12312 31123

Lower Mobility

PROBE

SD
SD?
SG
=r

FACIAL

(D

(t

8

TOG
8 SDG SOE

 

WW

Le
iH Ua gu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32 31 30 29 2] 26 24 20 19 18 17
Sto ta 4 Abs ches [ade] ah) -delolaleb pp2ypels 2 ic ‘ ah le ‘
lw DATE G/4c ie \ br 4 \4 °5 if iu tabs z 4 ri 4 3 ze yO bof 9 4 ty] i> 4, 4) Olt a} a) ty 3 1} sy WW set 4 f { 1 x -
8 Cc
© DATE 2 2
a
& DATE 3 3 >-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pate 12) aul

SIGNIFICANT FINDINGS

 

 

 

 

Cay vita wer Sty ute Nes oye a ee Ly 7c A’ ped ty Voit puds Atos ‘ {” \ WA 4 Loc aki ser Uy
' J \ <i }
ET 602304 10/30/15 Champa Dental
MRN 114138
McDaniel, Tonya F  OConnor RDH, Adriana

DentaQuest B293165
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 38 of 40

COLORADO
COALITION

H FON THE ne of
OmMeEILESS “""%.
~ Yo %
Ww .
if

NAME TON Mc Naerer Date 16/3¢ A

 

Welcome to the Dental Clinic. ,

"You are in need of the following services:

Extractions WHICH CLINIC?

“Fillings 3: CHAMPA) STOUT

Cleanings ReRte Evawarin _

 

Root Canal a MEDICAID?

Crowns* a YES)- NO
‘Pricing: A-E The mnadicaid Aoes nor bey Yor Cons neve (Sa
complete my Ce ulystind iD $

(LUCITONE) $

(ce &

PARTIALDENTURE - - ~— - «** “UPPER - - . ; #.of-teeth replacing: - *_._-
PARTIAL DENTURE LOWER # of teeth replacing
METAL BASED ACRYLIC LUCITONE
$ oO $

 

Prior Authorization or payment is required before the start of the Denture Process.

2k -30

Please make checks payable to Colorado Coalition for the Homeless Dental Clinic

- ‘ baker
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 39 of 40

Cy School of Dental Medicine

UNIVERSITY OF COLORADO ANSCHUTZ MEDICAL CAMPUS MIRAI HF (( Al 3 g

Dental Referral Form

Please email this form and all relevant radiographs to sdmreferral@ucdenver.edu or fax to (303) 724-0600.
For cases involving pain, please call (303) 724-5571 upon sending referral and X-rays.

First appointment will be an evaluation onl

Patient information — ,

| Name: To 0 Q. MeDanier DOB: ee";
Address: \

Contact Number: FLO ~-QU¢ - 12-40 Language: P~AL< fh _ Interpreter needed: Y®
Parent/Legal Guardian/Medical Proxy/Caretaker Name: dave hier hs Vdulec, U 3

Medicaid/Insurance #: Hac hata ene

Please check all that applies: nation inpain (X-rays mailed/emailed, date taken: = sD. need X-rays
(please send X-rays to sdmreferral@ucdenver.edu)

 

 

 

Re n for ‘erral:

(1 Comprehensive care 1 Endo: RCT only 0 Implants: Surgical only

 

 

 

{3 Crowns [1 Endo: RCT, Permanent Restoration/Crown 1 Implants: Surgical and Restorative
D Bridges if Endo: Retreatment (GPR or Facutty Practice only) C1 Sedation needs (picasa epecify):

C1 Denture: Complete 0 Extractions

Cl Denture: Partial 1 Orthodontic care (1 Special needs (please specity type and reason):
‘Cl Denture: Overdenture (Periodontal care

1) Complex oral and maxillofacial surgical needs:

CJ Complex medica! needs:

 

 Other/Detailed instructions:
Plas ovaluale Tonya G. wheat 1c pnth (ea nant Com leben
alice VEY Co perenle hao C5 Our pes — Palen t

a GRAB BaR
“WBSUAAN ARABS

POPC OTPRRE ex 3|
BH OMIRR

 

 

 

 

 

Referral from:

Dentist: C_awe | Nendos ClinivACTS site: Celevado Coalition fr K Hom
Address: O\Eo ktonwt ot

chone: SOB YAS XSS tr Fax Email; CVrtorates @ colopadle conten. On

 

 

Signature of Referring Dentist: Ca Date:_ (~/ 6 - 20
Case 1:20-cv-02101-NRN Document 1-1 Filed 07/17/20 USDC Colorado Page 40 of 40

ey School of Dental Medicine

UNIVERSITY OF COLORADO ANGCHUTZ MEDICAL CAMPUS MV RA #4 A (34

Dental Referral Form

Please email this form and all relevant radiographs to sdmreferral@ucdenver.edu or fax to (303) 724-0600.
For cases involving pain, please call (303) 724-5571 upon sending referral and X-rays.

First appointment will be an evaluation onl

Patient|information
Name: _ Ton a Mer Yi VN BN 5.

Address:
Contact| Number: 720-24 ~ iAfO Language: 1ZAirs-h_. Interpreter needed: (W)

Parent/Legal Guardian/Medical Proxy/Caretaker Name: dewra ster. As. Wh lec,

 

 

Medicaid/Insurance #: bac Chita G asiwk

Please check all that applies: ~Opatientinpain 0 X-rays mailed/emailed, date taken: (1) need X-rays
(please send X-rays to sdmreferral@ucdenver.edu)

Reason for Referral:

 

oO Comprehensive care (Endo: RCT only O Implants: Surgical only

{3 Crowns (CO Endo: RCT, Permanent Restoration/Crown [1] Implants: Surgical and Restorative
0 Bridges Jx(Endo: Retreatment (GPR orFacuty Practice ony) —-—-L] Sedation needs (pease spect)

1 Denture: Complete 0 Extractions

(J Denture: Partial 1 Orthodontic care 1 Special needs (please spectty type and resson):
Oj Denture: Overdenture O Periodontal care

 

C1 Complex oral and maxillofacial surgical needs:
0 Complex medical needs:

0 Other/Detailed instructions:
Flin: Se envlurolia To IA en fo vetvect + 1 & with trea AL TNOang Ccn—p (o-Qyeon

culige VEUNCwd Poss. (eo. ay RG CLA DATA pera Rae « at

mo BRBBAB EBS
ABSABADABSBRBEBEC,

“PBA OCS TTRER RRS
TESTES

 

 

 

 

ex- 3

 

 

 

Referral from:

Dentist; __ (anre | NS Grados Clinic ACTS Site:_C-e Le vel > Coeiitrers £0. € fore (a8
Address:___2 VS © gto st

Phone: SOS “445 ¥& S o& r Fax/ Email: Currveraive @ eeloyadle coalb a7

 

 

Signature of Referring Dentist:_(_ LX) Lape se? = _ Date: (- (6 ~ 20
